



    
EXHIBIT (10-2)


Short Term Achievement Award Program - Related
Correspondence and Terms and Conditions





--------------------------------------------------------------------------------

FORM STAR-AA

[pg.jpg]
FORM STAR-AA AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: NON-STATUTORY STOCK OPTION SERIES STAR 15-AA


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the Expiration Date.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS









--------------------------------------------------------------------------------

FORM STAR-AA

Attachment A (EMPLOYEE ACKNOWLDEGEMENT & CONSENT FORM FOR STAR OPTIONS)




Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.





--------------------------------------------------------------------------------

FORM STAR-BB

[pg.jpg]
FORM STAR-BB AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: NON-STATUTORY STOCK OPTION SERIES STAR 15-BB


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the Expiration Date.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS









--------------------------------------------------------------------------------

FORM STAR-BB





Attachment A (EMPLOYEE ACKNOWLDEGEMENT & CONSENT FORM FOR STAR OPTIONS)




Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.



--------------------------------------------------------------------------------

FORM STAR-EE

[pg.jpg]
FORM STAR-EE AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: STOCK APPRECIATION RIGHT SERIES STAR 15-EE


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you a stock appreciation
right with respect to shares of Procter & Gamble Common Stock as follows:


Grant Price:        $[STOCK PRICE]
Number of Rights:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the Expiration Date.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS







--------------------------------------------------------------------------------

FORM STAR-EE



Attachment A (EMPLOYEE ACKNOWLDEGEMENT & CONSENT FORM FOR STAR STOCK
APPRECIATION RIGHTS)


Attachment A


Please note that when the payment of the redemption differential may, in the
opinion of the Company, conflict or be inconsistent with any applicable law or
regulation of any governmental agency, the Company reserves the right to refuse
to pay the redemption differential and that any outstanding Awards may be
suspended or terminated and net proceeds may be recovered by the Company if you
fail to comply with the terms and conditions governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of this award is unknown and cannot
be predicted with certainty, may increase or decrease in value and potentially
have no value; viii) my participation in the Plan shall not create a right to
further employment with my employer and shall not interfere with the ability of
my employer to terminate my employment relationship at any time, with or without
cause; ix) and no claim or entitlement to compensation or damages arises from
the termination of the Award or the diminution in value of the Award and I
irrevocably release P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any directorships held in P&G, details of all Awards or
any other entitlements awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the purpose of implementing, administering and
managing the Plan (“Data”). I understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in my country or elsewhere
(including countries outside the European Economic Area), and that the
recipient’s country may have different data privacy laws and protections than my
country. I understand that I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the receipt of any
dividends or dividend equivalents or the potential impact of current or future
tax legislation in any jurisdiction; and (2) do not commit to structure the
terms of the Award or any aspect of the Award to reduce or eliminate my
liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the award. Alternatively, or in addition, if permissible under
local law, P&G may (1) sell or arrange for the sale of a portion of the award to
meet the withholding obligation for Tax-Related Items, and/or (2) withhold a
portion of the award, provided that P&G only withholds the amount necessary to
satisfy the minimum withholding amount. Finally, I shall pay to P&G or my
Employer any amount of Tax-Related Items that P&G or my Employer may be required
to withhold as a result of my participation in the Plan that cannot be satisfied
by the means previously described. P&G may refuse to honor the exercise and
refuse to deliver the award if I fail to comply with my obligations in
connection with the Tax-Related Items as described in this section.



--------------------------------------------------------------------------------

FORM STAR-F

[pg.jpg]
FORM STAR-F AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: UK Tax Advantaged (NON-STATUTORY) STOCK OPTION SERIES STAR 15-F


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan), the Schedule 4 CSOP Sub-Plan for the United Kingdom (the “Plan”), the
Regulations of the Compensation and Leadership Development Committee of the
Board of Directors (“Committee”), this Award Agreement including Attachments and
the Exercise Instructions in place as may be revised from time to time, except
that the Committee has waived the provisions of Article 6.1(a) and 6.1(c) of the
Plan. Any capitalized terms used in this Agreement that are not otherwise
defined herein are defined in the Plan. You may access the Plan by activating
this hyperlink: The Procter & Gamble 2014 Stock and Incentive Compensation Plan
and the Schedule 4 CSOP Sub-Plan for the United Kingdom and the Regulations by
activating this hyperlink: Regulations of the Committee. If you have difficulty
accessing the materials online, please send an email to Execcomp.IM@pg.com for
assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the first anniversary of your date of death.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS







--------------------------------------------------------------------------------

FORM STAR-F



Attachment A (EMPLOYEE ACKNOWLDEGEMENT & CONSENT FORM FOR STAR OPTIONS)




Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.





--------------------------------------------------------------------------------

FORM STAR-FR

[pg.jpg]
FORM STAR-FR AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: NON-STATUTORY STOCK OPTION SERIES STAR 15-FR


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time, except that the Committee has waived the provisions
of Article 6 relating to certain restrictions with respect to employment with
other companies. Any capitalized terms used in this Agreement that are not
otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until 6 months following the date of death.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award must be brought in any federal or
state court located in Hamilton County, Ohio, USA, and you hereby agree to
accept the jurisdiction of these courts and consent to service of process from
said courts solely for legal actions related to this Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS







--------------------------------------------------------------------------------

FORM STAR-FR



Attachment A (EMPLOYEE ACKNOWLDEGEMENT & CONSENT FORM FOR STAR OPTIONS)




Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.





--------------------------------------------------------------------------------

FORM STAR-IT

[pg.jpg]
FORM STAR-IT AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: NON-STATUTORY STOCK OPTION SERIES STAR 15-IT


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time, except that the Committee has waived the provisions
of Article 6.1(b) (relating to certain restrictions with respect to employment
with other companies). Any capitalized terms used in this Agreement that are not
otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the Expiration Date.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS







--------------------------------------------------------------------------------

FORM STAR-IT



Attachment A (EMPLOYEE ACKNOWLDEGEMENT & CONSENT FORM FOR STAR OPTIONS)




Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.



--------------------------------------------------------------------------------

FORM STAR-UF

[pg.jpg]
FORM STAR-UF AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you two options to
purchase shares of Procter & Gamble Common Stock as set forth below:




Subject: NON-STATUTORY STOCK OPTION SERIES STAR 15-UK


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [UK SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the Expiration Date.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


Subject: UK Tax Advantaged (NON-STATUTORY) STOCK OPTION SERIES STAR 15-F


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [F SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan), the Schedule 4 CSOP Sub-Plan for the United Kingdom (the “Plan”), the
Regulations of the Compensation and Leadership Development Committee of the
Board of Directors (“Committee”), this Award Agreement including Attachments and
the Exercise Instructions in place as may be revised from time to time, except
that the Committee has waived the provisions



--------------------------------------------------------------------------------

FORM STAR-UF

of Article 6.1(a) and 6.1(c) of the Plan. Any capitalized terms used in this
Agreement that are not otherwise defined herein are defined in the Plan. You may
access the Plan by activating this hyperlink: The Procter & Gamble 2014 Stock
and Incentive Compensation Plan and the Schedule 4 CSOP Sub-Plan for the United
Kingdom and the Regulations by activating this hyperlink: Regulations of the
Committee. If you have difficulty accessing the materials online, please send an
email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the first anniversary of your date of death.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.




You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS









--------------------------------------------------------------------------------

FORM STAR-UF

Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, national insurance contributions, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), I acknowledge that the
ultimate liability for all Tax-Related Items is and remains my responsibility
and that P&G and/or my Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Award, including the issuance, vesting or exercise, settlement, the
subsequent sale of shares acquired, the receipt of any dividends or dividend
equivalents or the potential impact of current or future tax legislation in any
jurisdiction; and (2) do not commit to structure the terms of the Award or any
aspect of the Award to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.







--------------------------------------------------------------------------------

FORM STAR-UF

ATTACHMENT UK


I understand that I am eligible to receive a grant of stock options or
restricted stock units (an “Award”) under The Procter & Gamble 2014 Omnibus
Incentive Compensation Plan (the “Plan”).


Responsibility for UK Taxes (Only applicable to Stock Option Series 15-UK, not
applicable to Stock Options Series 15-F or RSUs)


I acknowledge and agree that I shall be liable for the Secondary Class 1
National Insurance Contributions which may be payable by P&G or my employer
(“Employer”) (or by any successor to P&G or my Employer) with respect to the
acquisition of stock pursuant to the Award, the assignment or release of the
Award for consideration, or the receipt of any other benefit in connection with
the Award and that liability for the Secondary Class 1 National Insurance
Contribution payments shall be transferred to me to the fullest extent permitted
by law. I hereby authorize P&G or any subsidiary owned directly or indirectly by
P&G, or the successor to any such company (the “Company Group”) to withhold such
Secondary Class 1 National Insurance Contributions from my salary or other
payment due to me, or by arranging for the sale of shares of stock which I am
entitled to receive on the exercise or settlement of the Award, or I may make
payment for such Secondary Class 1 National Insurance Contributions by cash or
check to the member of the Company Group who will remit any such contributions
to HMRC. Prior to the first vesting date of the Award, I shall make an election
in the form specified and/or approved for such election by HMRC that the
liability for the Secondary Class 1 National Insurance Contribution payments on
any such gains shall be transferred to me (the “Election”). I further agree to
execute such other elections as may be required between me and any successor to
P&G and/or my Employer.



































--------------------------------------------------------------------------------

FORM STAR-UF

The Procter & Gamble
2014 Stock and Incentive Compensation Plan


Stock Option Awards
For Employees in the United Kingdom


FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE
(Only applicable to Stock Option Series STAR XX-UK, not applicable to Stock
Options Series STAR XX-F or RSUs)




1.
Parties



This Election is between:


(A)
You, the individual who has obtained access to this Election (the “Employee”),
who is eligible to receive stock options (the “Options”) granted by The Procter
& Gamble Company of 1 Procter & Gamble Plaza, Cincinnati, OH 45202, U.S.A.
pursuant to the terms and conditions of the Procter & Gamble 2014 Stock and
Incentive Compensation Plan (the “Plan”), and



(B)
The Procter & Gamble Company (“P&G” or the “Company”), which may grant Options
under the Plan and is entering into this Election on behalf of the Employee’s
Employer (“Employer”).



2.
Purpose of Election



2.1
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a "Taxable Event" pursuant to section 4(4)(a) of the Social Security
Contributions and Benefits Act 1992, including:



(i)
the acquisition of securities pursuant to the Options (pursuant to section
477(3)(a) ITEPA); and/or



(ii)
the assignment or release of the Options in return for consideration (pursuant
to section 477(3)(b) ITEPA); and/or



(iii)
the receipt of a benefit in connection with the Options other than a benefit
within (i) or (ii) above (pursuant to section 477(3)(c) ITEPA); and/or



(iv)
the acquisition of securities pursuant to Options granted under the Tax
Advantaged sub-plan of the Plan in circumstances that do not attract relief from
income tax.



In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.


2.2
This Election applies to all Options granted to the Employee under the Plan on
or after January 1, 2015 up to the termination date of the Plan.



2.3
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.



3.
The Election



The Employee and the Employer jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by checking the
accept boxes of the grant letter and submitting, he or she will become
personally liable for the Employer’s Liability covered by this Election.





--------------------------------------------------------------------------------

FORM STAR-UF

4.
Payment of the Employer’s Liability



4.1
The Employee hereby authorises the Employer and/or P&G to collect the Employer’s
Liability from the Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Options; and/or



(iv)
through any other method as set forth in the award agreement entered into
between the Employee and P&G.



4.2
The Employer hereby reserves for itself and P&G the right to withhold the
transfer of any securities to the Employee until full payment of the Employer’s
Liability is received.



4.3
The Employer agrees to remit the Employer’s Liability to Her Majesty’s Revenue
and Customs (“HMRC”) on behalf of the Employee within 17 days after the end of
the UK tax month during which the Taxable Event occurs.



5.
Duration of Election



5.1
The Employee and the Employer agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2
This Election will continue in effect until the earliest of the following:



(i)
such time as both the Employee and the Employer agree in writing that it should
cease to have effect;



(ii)
on the date the Employer serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Form of Election; or



(iv)
on the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding Options granted under the Plan.



Acceptance by the Employee


The Employee acknowledges that by checking the accept boxes and submitting where
indicated above, the Employee agrees to be bound by the terms of this Election
as stated above.


Acceptance by the Employer


The Employer acknowledges that Mark Biegger is an authorized representative and
that by delivering this document bearing his name, the Employer agrees to be
bound by the terms of this Election as stated above.





--------------------------------------------------------------------------------

FORM STAR-UK

[pg.jpg]
FORM STAR-UK AWARD AGREEMENT


[GRANT DATE]        [GLOBALID]


[FIRST NAME] [MIDDLE NAME] [LAST NAME]


Subject: NON-STATUTORY STOCK OPTION SERIES STAR 15-UK


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Option Price per Share:    $[STOCK PRICE]
Number of Shares:    [SHARES]
Grant Date:        [GRANT DATE]
Expiration Date:        [GRANT DATE + 10 YEARS]
Vest Date:        100% on [GRANT DATE + 3 YEARS]
    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
As long as you remain in compliance with the terms of the Plan and the
Regulations, this Award will not be forfeitable, will become exercisable on the
Vest Date, and will expire on the Expiration Date. In the event of death, the
Vest Date for this Award becomes your date of death and the Award remains
exercisable until the Expiration Date.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


You do not need to do anything further to accept this Award under the terms of
the Plan. Attachment A is a copy of the Employee Acknowledgement and Consent
Form that you completed when you elected to receive your STAR award in options.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
    
Chief Human Resources Officer


ATTACHMENTS









--------------------------------------------------------------------------------

FORM STAR-UK



Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, national insurance contributions, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), I acknowledge that the
ultimate liability for all Tax-Related Items is and remains my responsibility
and that P&G and/or my Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Award, including the issuance, vesting or exercise, settlement, the
subsequent sale of shares acquired, the receipt of any dividends or dividend
equivalents or the potential impact of current or future tax legislation in any
jurisdiction; and (2) do not commit to structure the terms of the Award or any
aspect of the Award to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.







--------------------------------------------------------------------------------

FORM STAR-UK



ATTACHMENT UK


I understand that I am eligible to receive a grant of stock options or
restricted stock units (an “Award”) under The Procter & Gamble 2014 Omnibus
Incentive Compensation Plan (the “Plan”).


Responsibility for UK Taxes (Only applicable to Stock Option Series 15-UK, not
applicable to Stock Options Series 15-F or RSUs)


I acknowledge and agree that I shall be liable for the Secondary Class 1
National Insurance Contributions which may be payable by P&G or my employer
(“Employer”) (or by any successor to P&G or my Employer) with respect to the
acquisition of stock pursuant to the Award, the assignment or release of the
Award for consideration, or the receipt of any other benefit in connection with
the Award and that liability for the Secondary Class 1 National Insurance
Contribution payments shall be transferred to me to the fullest extent permitted
by law. I hereby authorize P&G or any subsidiary owned directly or indirectly by
P&G, or the successor to any such company (the “Company Group”) to withhold such
Secondary Class 1 National Insurance Contributions from my salary or other
payment due to me, or by arranging for the sale of shares of stock which I am
entitled to receive on the exercise or settlement of the Award, or I may make
payment for such Secondary Class 1 National Insurance Contributions by cash or
check to the member of the Company Group who will remit any such contributions
to HMRC. Prior to the first vesting date of the Award, I shall make an election
in the form specified and/or approved for such election by HMRC that the
liability for the Secondary Class 1 National Insurance Contribution payments on
any such gains shall be transferred to me (the “Election”). I further agree to
execute such other elections as may be required between me and any successor to
P&G and/or my Employer.



















































































--------------------------------------------------------------------------------

FORM STAR-UK



The Procter & Gamble
2014 Stock and Incentive Compensation Plan


Stock Option Awards
For Employees in the United Kingdom


FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE
(Only applicable to Stock Option Series 15-UK, not applicable to Stock Options
Series 15-F or RSUs)




1.
Parties



This Election is between:


(A)
You, the individual who has obtained access to this Election (the “Employee”),
who is eligible to receive stock options (the “Options”) granted by The Procter
& Gamble Company of 1 Procter & Gamble Plaza, Cincinnati, OH 45202, U.S.A.
pursuant to the terms and conditions of the Procter & Gamble 2014 Stock and
Incentive Compensation Plan (the “Plan”), and



(B)
The Procter & Gamble Company (“P&G” or the “Company”), which may grant Options
under the Plan and is entering into this Election on behalf of the Employee’s
Employer (“Employer”).



2.
Purpose of Election



2.1
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a "Taxable Event" pursuant to section 4(4)(a) of the Social Security
Contributions and Benefits Act 1992, including:



(i)
the acquisition of securities pursuant to the Options (pursuant to section
477(3)(a) ITEPA); and/or



(ii)
the assignment or release of the Options in return for consideration (pursuant
to section 477(3)(b) ITEPA); and/or



(iii)
the receipt of a benefit in connection with the Options other than a benefit
within (i) or (ii) above (pursuant to section 477(3)(c) ITEPA); and/or



(iv)
the acquisition of securities pursuant to Options granted under the Tax
Advantaged sub-plan of the Plan in circumstances that do not attract relief from
income tax.



In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.


2.2
This Election applies to all Options granted to the Employee under the Plan on
or after January 1, 2015 up to the termination date of the Plan.



2.3
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.



3.
The Election



The Employee and the Employer jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by checking the
accept boxes of the grant letter and submitting, he or she will become
personally liable for the Employer’s Liability covered by this Election.





--------------------------------------------------------------------------------

FORM STAR-UK

4.
Payment of the Employer’s Liability



4.1
The Employee hereby authorises the Employer and/or P&G to collect the Employer’s
Liability from the Employee at any time after the Taxable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Options; and/or



(iv)
through any other method as set forth in the award agreement entered into
between the Employee and P&G.



4.2
The Employer hereby reserves for itself and P&G the right to withhold the
transfer of any securities to the Employee until full payment of the Employer’s
Liability is received.



4.3
The Employer agrees to remit the Employer’s Liability to Her Majesty’s Revenue
and Customs (“HMRC”) on behalf of the Employee within 17 days after the end of
the UK tax month during which the Taxable Event occurs.



5.
Duration of Election



5.1
The Employee and the Employer agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



5.2
This Election will continue in effect until the earliest of the following:



(i)
such time as both the Employee and the Employer agree in writing that it should
cease to have effect;



(ii)
on the date the Employer serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Form of Election; or



(iv)
on the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding Options granted under the Plan.



Acceptance by the Employee


The Employee acknowledges that by checking the accept boxes and submitting where
indicated above, the Employee agrees to be bound by the terms of this Election
as stated above.


Acceptance by the Employer


The Employer acknowledges that Mark Biegger is an authorized representative and
that by delivering this document bearing his name, the Employer agrees to be
bound by the terms of this Election as stated above.



